On the Merits.
[5, 6] On the merits of the case, we quote from the “reasons for judgment” of the court below, which, we think, succinctly and fairly cover the matter, to wit:
“On the merits, it appears that the only notice of the city tax sale, herein attacked, was by publication of notice to ‘Unknown Owners.’
“The defendant was then absent from home, sick, but she had an agent, authorized to represent her, living in the property, i. e., the property that had been assessed in her name, and that was sold by the city as aforesaid. Notice at the domicile, i. e., the property assessed, could have been served on her agent.
“The failure to give notice is fatal to the tax sale that was made.
“Defendant’s counsel argues that plaintiff has no interest to set up the want of notice because of the city tax sale of August 12, 1910, because the property had been adjudicated to the state for the taxes of 1908, and the state’s title registered July 10, 1909.
“The retort of plaintiff to this is that, under the jurisprudence, the city could not in the year 1910 sell for its taxes, for the year 1908, property which in 1909 had been adjudicated to-the state for the taxes of the same year, and stood of record in the name of the state. There could be no legal adjudication of the property for less than the amount of the taxes, and certainly the city could not sell the state’s property.
“This difficulty in- defendant’s way, no doubt, inspired the redemption of October 1, 1912, from the' state, the certificate of which recites-that ‘Widow Emma J. Martin,’ ‘as owner,’ having redeemed the property, is subrogated to all the rights of the state.
“This certificate was put in evidence by defendant, and no doubt defendant paid to the state for said redemption, but it contained no act of subrogation (to defendant), and the redemption inured to the estate of said Emma Martin, whose executor is the plaintiff in this suit.
“See Act 41 of 1912, p. 49; Cambon v. Lapeno, 40 La. Ann. 557, 4 South. 165.”
[7] Defendant contends that it cannot be compelled to account for the rents and revenues of the property since the tax sale, and that the judgment annulling the said sale cannot become effective until it has been reimbursed the expenditures for and on the *851purchase of the property, taxes, etc., with penalties. The defendant did not allege or pray for any specific amount on these scores, and the judgment of the lower court relegates the parties to another action for the settlement of these matters. However, we may say, for the guidance of the court below in determining these issues, that the section 67 of Act No. 170 of 1898, relied upon by defendant as the basis of its claim to the rents and revenues, applies only where the property is “redeemed” under a valid tax sale, and not in a case where the sale is found to be void for want of legal notice, as in the present instance. The section of the act (170 of 1898) referred to reads as follows:
“Be it further enacted, etc., that from the date of recording said tax deed, all the rents and revenues of the property therein conveyed shall belong to the purchaser, and shall be paid to him, and all taxes thereon, shall, after that date, be assessed to and shall be paid by him, until the said property be redeemed. If redeemed, the person redeeming shall pay all the taxes assessed upon said property, subsequent to the tax sales. * * * ”
Where the tax sale is set aside for radical nullities, there is no redemption, and hence the condition contemplated by the law just quoted does not exist. The owner was never divested of his title, and there can be no forfeiture of his property in the revenues.
With reference to the reimbursement of the price of the tax sale, interest and cost, the Constitution (article 233), itself provides:
“No judgment annulling a tax sale shall have effect until the price and all taxes and costs paid, with ten per cent, per annum interest on the amount of the price and taxes paid from date of respective payments, be previously paid to the purchaser; provided, this shall not apply to sales annulled on account of taxes having been paid prior to the date of sale, or dual assessments.”
It therefore follows that no judgment rendered herein can become effective until the defendant is reimbursed the expenditures of the nature mentioned in this article of the Constitution. The record discloses that defendant has expended the following sums on that score, to wit:
August 12, 1910, purchase price at tax sale.....?63 35
August 12, 1910, costs ol passing ana recording
deed ............................................. 5 00
April 17, 1911, city taxes 1909.................... 56 40
November 10, 1911, city taxes 1910............... 54 20
November 15, 1911, city taxes 1911................ 44 90
October 10, 1912, city taxes 1912.................. 44 65
June 18, 1915, city taxes 1913............ 54 95
September 19, 1912, state taxes 1908.............. 35 11
September 19, 1912, state taxes 1909............. 22 80
September 19, 1912, state taxes 1910..............19 92
January 2, 1912, state taxes 1911................13 03
September 19, 1912, state taxes U12..............12 90
April 6, 1914, state taxes 1913.................... 19 28
April 21, 1915, state taxes 1914................... 19 34
December 8, 1915, state taxes 1915................ 13 13
Defendant should recover judgment in re-convention against plaintiff for the sums just above set out, with 10 per cent, per annum interest on each item from the date of payment until paid, and the judgment annulling said sale cannot become effective until such payment, and until any sum or sums subsequently paid for taxes with similar interest from date of payment have been refunded to defendant.
The claims and counterclaims for rent, repairs, etc., are not sufficiently established in the record to be disposed of at this time.
Eor the reasons assigned, it is therefore ordered, adjudged, and decreed that the judgment appealed from be and the same is hereby amended so as to allow defendant to recover of the plaintiff in reconvention the following sums with interest thereon, to wit:
$68.35 with 10 per cent, per annum interest from August 12, 1910, until paid.
$56.40 with 10 per cent, per annum interest from April 17, 1911, until paid.
$54.20 with 10 per cent, per annum interest from November 10, 1911, until paid.
$44.90 with 10 per cent, per annum interest from November 15, 1911, until paid.
$44.65 with 10 per cent, per annum interest from October 10, 1912, until paid.
$54.95 with 10 per cent, per annum interest from June 18, 1915, until paid.
$35.11 with 10 per cent, per annum interest from September 19, 1912, until paid.
*853$22.80 with 10 per cent, per annum interest from September 19, 1912, until paid.
$19.92 with 10 per cent, per annum interest from September 19, 1912, until paid.
$13.03 with 10 per cent, per annum interest from January 2, 1912, until paid.
$12.90 with 10 per cent, per annum interest from September 19, 1912, until paid.
$19.28 with 10 per cent, per annum interest from April 6, 1914, until paid.
$19.34 with 10 per cent, per annum interest from April 21, 1915, until paid.
$13.13 with 10 per cent, per annum interest from December 8, 1915, until paid.
It is further ordered, and decreed that this judgment take effect from and after payment of the amounts just mentioned, together with any sum or sums subsequently paid for taxes, with 10 per cent, per annum interest on all sums from the dates of such payments, and that the rights of both plaintiff and defendant to sue upon all other claims and counterclaims be reserved. In all other respects, the judgment appealed from is affirmed; appellee to pay the costs of this appeal, and the costs of the lower court to be paid by defendant.